

116 SRES 128 IS: Commemorating the 100th anniversary of the National Parks Conservation Association.
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 128IN THE SENATE OF THE UNITED STATESMarch 28, 2019Mrs. Murray submitted the following resolution; which was referred to the Committee on Energy and Natural ResourcesRESOLUTIONCommemorating the 100th anniversary of the National Parks Conservation Association.
	
 Whereas, on May 19, 1919, a group of scientists, artists, and civic leaders met in Washington, District of Columbia, and founded the National Parks Association, now known as the National Parks Conservation Association;
 Whereas Robert Sterling Yard, founder of the National Parks Conservation Association and first Chief of Education of the National Park Service, led a 6-member committee to develop the articles of incorporation for the National Parks Conservation Association to further the view of national parks as classrooms and museums of nature;
 Whereas the National Parks Conservation Association has grown from 1 staff member to a community of organizers, policy experts, attorneys, communications professionals, and more than 1,300,000 members and supporters, all dedicated—
 (1)to advocating for parks in the United States; and (2)to inspiring future generations to be good stewards of public spaces;
 Whereas the mission of the National Parks Conservation Association, protecting and enhancing America’s National Park System for present and future generations, is as relevant in 2019 as the mission was in 1919; Whereas, a century after being established, the National Parks Conservation Association—
 (1)continues to act as a passionate and outspoken defender of the national parks of the United States; and
 (2)represents people from different backgrounds coming together to fulfill a unique mandate to steward publicly shared land, independent of government and private business;
 Whereas the founders of the National Parks Conservation Association envisioned national parks as incredible places deserving of protection and preservation for all people;
 Whereas the National Parks Conservation Association is dedicated to ensuring that all people can share in that vision, regardless of gender, race, or religious belief; and
 Whereas the National Parks Conservation Association plays a vital role in protecting places of unparalleled natural wonder, historical significance, and cultural value within the National Park System: Now, therefore, be it
	
 That the Senate— (1)commemorates the 100th anniversary of the founding of the National Parks Conservation Association;
 (2)recognizes the National Parks Conservation Association for 100 years of protecting and enhancing the National Park System for present and future generations;
 (3)applauds the past, present, and future efforts of the National Parks Conservation Association to advocate for the National Park System; and
 (4)wishes the National Parks Conservation Association continued success during the next 100 years as the National Parks Conservation Association strives to engage and inspire the public to advance the mission of the National Park System.